ys department of internal_revenue_service washington c he y gove rannen ews jul uniform issue list se xkhk xkxxk se tep kath legend taxpayer a xxx irax xakxx certificate of deposit y financial_institution d- individual b x00 amount n xxxxx amount xxxxx year xxxxx date xxxkk dear xxxxx this is in response to a letter_ruling request dated date as supplemented by correspondence dated date that you submitted for a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code code xxkkx page the foltowing facts and representations have been made subject_to penalties of perjury taxpayer a age represents that she went to financial_institution d on date of year with the intent to roll over the entire account balance amount n of ira x maintained by financial_institution d into another ira to be maintained by financial_institution d taxpayer a asserts that due to error by an employee of financial_institution d amount n was not rolled over timely into another ira taxpayer a asserts that amount n has not been used for any purpose and remains deposited with financial_institution d taxpayer a held ira x in the form of a certificate of deposit cd maintained with wachovia bank the cd holding ira x was for three to six months at a fixed interest rate taxpayer a represents that on date of year shortly after ira x had matured at three months and would have automatically renewed for another three months she went to an office of financial_institution d with the intent of rolling over ira x and making an ira contribution for the current calendar_year on date ira x hada maturity value of amount n taxpayer a represents that individual b a financial specialist employed by financial_institution d told her that if she wanted to make an annual contribution for amount o to ira x individual b would have to close the current ira cd and open a new ira cd individual then gave taxpayer a paperwork to sign taxpayer a signed the paperwork and left the office of financial_institution d with the understanding that amount n had been rolled over into anather ira cd and that taxpayer a had made a contribution of amount o for calendar_year to her ira several months later taxpayer a received a form 1099-r for year indicating that amount n had been distributed to her upon receipt of the form 1099-r ‘taxpayer a returned to the office of financial lastitution d met with individual b and showed him the form 1099-r indicating that amount n had been distributed to her taxpayer a represents that review by financial_institution d of records of the transaction showed that on date taxpayer a signed a retirement account withdrawal confirmation and requested that no tax be withheld from amount n and that individual b also signed the form in addition the records showed that on date taxpayer a withdrew amount o from her savings account at financial_institution d lastly the records showed that on date an amount equal to amounts n and was deposited into certificate of deposit y to be maintained by financial_institution d on behalf of taxpayer a certificate of deposit y is a non ira cd for a longer fixed period and at in a letter received as part of taxpayer a's supplemental submission individual b admitted he made errors in handling the paperwork taxpayer a signed on date in addition financial_institution d contacted the internal_revenue_service and was informed about the tetter ruling process for requesting a waiver higher rate of interest than had been available under ira x page of the 60-day rollover period the user_fee for this ruling_request has been paid_by financial_institution d based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 d3 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- gi the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid inte an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 3d where the failure to waive such requirement would be against equity or good conscience including are eligible for the waiver under sec_408 i of the code page casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount n of ira x was caused by error committed by financial_institution d therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount equal to amount n into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met contribution of amount n will be considered a rollover_contribution within the meaning of sec_408 dx3 of the code this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx d xxx by telephone at_- se‘t ep ra ta --xxxxx please address all comespondence to sincerely yours zy ‘ pha cabo denzel h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
